DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,208,167. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim the same essential equipment rack including a platform, arm, actuator and latch mechanism.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho (US 9,610,993).
Regarding claim 1, Ho teaches an equipment rack for a bicycle (see 10 Fig. 1 - an equipment rack for a bicycle), comprising: a platform (see platform 11, Fig. 4 and 4) for receiving a tire of a bicycle (see platform receives a tire of a bicycle 20, as seen in Fig. 4); an arm (see arm 121, Fig. 1) pivotally attached to the platform (see arm 421 is pivotally attached to a platform 11 via a latch mechanism, collectively 15, 143 and 145, via bracket 112, as seen in Fig. 2) for securing a tire of a bicycle on the platform (see the arm is for securing a tire of a bicycle on the platform, as seen in Fig. 4); an actuator (144, Fig. 2 - an actuator; see actuator is a spring that is a mechanical device that stores and releases mechanical energy
and therefore is an actuator) connected to the platform and the arm (see the actuator 144 Is connected to the platform 11 via a latch mechanism, collectively 15, 143, 145, via bracket 112 and arm 121, as seen in Fig. 2), a latch mechanism (see a latch mechanism, collectively 15, 143, 145, as seen in Fig, 2; see a latch mechanism latches and connects bracket 112 to the arm 121, and secures the arm In various positions by engaging portions of the slot 113 with the control knob 143, as seen in Fig. 1 and 2); wherein when the latch mechanism (see a latch mechanism, collectively 45, 143, 145, as seen in Fig. 2) is disengaged ("When the force applied on the front positioning rack 12 disappears, the front positioning rack 12 is pivoted backward by the restoring force of the spring 144 so that the front positioning rack 12 is moved to the original position as shown in FIG, 1", column 4, line 19-23; see the latch mechanism is disengaged, the latch mechanism is defined as being disengaged when a bicycle tire Is removed from the equipment rack 1 and the latch control knob 143 Is free to move, as further seen in Fig, 1 and 3) the actuator pivots the arm to an open position (“When the bicycle wheel 20 or 20 a applies a force on the front positioning rack 12, the front positioning rack 12 is pivoted forward as shown in FIG 3, to compress the spring 144 so that the spring 144 stores a restoring force”, column 4, line 1-4 and "When the force applied on the front positioning rack 12 disappears, the front positioning rack 12 is pivoted backward by the restoring force of the spring 144 so that the front positioning rack 12 is moved to the original position as shown in FIG. 1", column 4, line 19-23; see how when the latch mechanism is disengaged the actuator uses Its restoring force to pivot the arm 121 to an open position, as seen in Fig. 1).
Regarding claim 2, Ho teaches the equipment rack of claim 1 wherein when the arm (121, Fig. 1 - an arm) pivots to the open position (see open position in Fig. 4) the latch mechanism automatically re-engages (see the latch mechanism butting up against edge 1134 and therefore is re-engaged as it is now fixed in place and the latch is secured in guide slot 1132, as seen in Fig. 1).
Regarding claim 3, Ho teaches the equipment rack of claim 1 wherein the latch mechanism (see a latch mechanism, collectively 15, 143, 145, as seen ‘in Fig. 2) allows the arm (121, Fig. 1 - an arm) to pivot toward a closed position (see in Fig. 3 and 4, how the arm Is allowed to pivot to a closed position, such that a tire of a bicycle is received and secured by the equipment rack 10) and prevents the arm from pivoting in the other direction until the latch mechanism Is released (until the weight of the bicycle tire is removed from the equipment rack 10, the actuator 144 will be held in a compressed state, and thus the latch control knob 145 will prevent the arm 121 from pivoting to an opening position, as shown in Fig. 1, 2 and 3, as the actuator will be compressed and stores the actuating force or energy).
Regarding claim 8, Ho teaches an equipment rack for carrying a bicycle (see 10 Fig. 1 - an equipment rack for carrying a bicycle) comprising: a platform (see platform 11, Fig. 1 and 4) for receiving a fire of a bicycle (see platform receives a tire of a bicycle 20, as seen in Fig. 4); an arm (see arm 121, Fig. 1) pivotally attached to the platform (see arm 121 is pivotally attached to a platform 71 via a latch mechanism, collectively 15, 143, and 145, via bracket 112, as seen in Fig. 2) for securing a tire of a bicycle on the platform (see the arm is for securing a fire of a bicycle on the platform, as seen in Fig. 4); an actuator (144, Fig. 2 - an actuator; see actuator is a spring that Is a mechanical device that stores and releases mechanical energy, and therefore is an actuator) connected to the platform and the arm (see the actuator 144 is connected to the platform 11 via a latch mechanism, collectively 15, 143, and 445, via bracket 172 and arm 121, as seen in Fig. 2), wherein when the actuator is activated ("When the bicycle wheel 20 or 20a applies a force on the front positioning rack 12, the front positioning rack 12 is pivoted forward as shown in FIG. 3, to compress the spring 144 so that the spring 144 stores a restoring force", column 4, line 1-4 and  "When the force applied on the front positioning rack 12 disappears, the front positioning rack 12 is pivoted backward by the restoring force of the spring 144 so that the front positioning rack 12 is moved to the original position as shown In FIG. 1, column 4, line 49-23; see how when actuator is activated, it uses its restoring force to pivot the arm 121 to an open position, as seen in Fig. 1) it pivots the arm to an open position (see when actuator is activated, it pivots the arm to an open position, as seen in Fig. 1).
Regarding claim 9, Ho teaches the equipment rack of claim 11 wherein the actuator (144, Fig. 2 - an actuator) automatically deactivates when the arm pivots to an open position (“When the force applied on the front positioning rack 12 disappears, the front positioning rack 12 is pivoted backward by the restoring force of the spring 144 so that the front positioning rack 12 is moved to the original position as shown in FIG. 1”, column 4, line 19-23; the restoring force is used up and therefore the actuator automatically deactivates, as seen in Fig. 1 and 2, and further, see how the latch control knob 145 additionally deactivates the actuator upon engaging with stop edge 1434).
Regarding claim 10, Ho teaches the equipment rack of claim 11 wherein the actuator (144, Fig. 2 - an actuator) allows the arm (see arm 121, Fig. 1) to pivot toward a closed position (see in Fig. 3 and 4, how the arm is allowed to pivot to a closed position, such that a tire of a bicycle is received and secured by the equipment rack 10) but prevents the arm from pivoting to an open position until activation of the actuator (until the weight of the bicycle tire is removed from the equipment rack 10, the actuator 144 will be held in a compressed state via the latch control knob 145, and the latch control knob 145 will prevent the arm 121 from pivoting to an opening position, as shown In Fig. 1, 2 and 3, as the actuator will be compressed and stores the actuating force or energy).
Regarding claim 11, HO teaches the equipment rack of claim 11 further comprising a latch mechanism (see a latch mechanism, collectively 15, 143, and 145, as seen in Fig. 2; see a latch mechanism latches and connects bracket 112 to the arm 121, as seen in Fig. 1 and 2), wherein activating the actuator ("When the bicycle wheel 20 or 20a applies a force on the front positioning rack 12, the front positioning rack 12 is pivoted forward as shown in FIG, 3, to compress the spring 144 so that the spring 144 stores a restoring force", column 4, line 1-4 and "When the force applied on the front positioning rack 12 disappears, the front positioning rack 12 is pivoted backward by the restoring force of the spring 144 so that the front positioning rack 12 is moved to the original position as shown In FIG. 1", column 4, line 19-23 see how when the latch mechanism is disengaged the actuator uses its restoring force, actuating arm 121 to pivot to an open position, as seen in Fig. 1) comprises disengaging the latch mechanism ("When the force applied on the front positioning rack 12 disappears, the front positioning rack 12 is pivoted backward by the restoring force of the spring 144 so that the front positioning rack 12 is moved to the original position as shown in FIG, 1", column 4, line 18-23; see the latch mechanism is disengaged, the latch mechanism is defined as being disengaged when a bicycle tire is removed from the equipment rack 1 and the latch control knob 143 is free to move, as further seen in Fig. 1,2 and 3, such that the actuator 144 can impart its restoring force to move the arm to the open position). 
Regarding claim 12, Ho discloses the equipment rack of claim 11 wherein the actuator remains activated until the arm pivots to a desired position ("When the force applied on the front positioning rack 12 disappears, the front positioning rack 12 is pivoted backward by the restoring force of the spring 144 so that the front positioning rack 12 is moved to the original position as shown in Fig. 1", column 4, line 19-23; see how the actuator 144 remains activated until the arm 121 is pivoted to a desired open position, as seen in Fig, 1 and 2). 


Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY NELSON SKURDAL whose telephone number is (571)272-9588.  The examiner can normally be reached on Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COREY N SKURDAL/               Primary Examiner, Art Unit 3734